TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00441-CV



In re Rick Perry, in his Official Capacity as Governor of the State of Texas, and Henry
Cuellar, in his Official Capacity as Secretary of State of the State of Texas




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


PER CURIAM	

	Relators Rick Perry, in his official capacity as Governor of the State of Texas, and
Henry Cuellar, in his official capacity as Secretary of State of the State of Texas, file their petition
for writ of mandamus.  See Tex. R. App. P. 52.8.  We deny relators' petition for writ of mandamus.

Before Chief Justice Aboussie, Justices Kidd and Yeakel
Filed:   October 4, 2001
Do Not Publish